DETAILED ACTION

Status of Claims
•    The following is an office action in response to the communication filed 09/24/2021.
•    Claims 1-2, 4-11, 13-17, and 19-20 have been amended.
•    Claims 3, 12, and 18 have been canceled.
•    Claims 1-2, 4-11, 13-17, and 19-20 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
With respect to claims 10-15, these claims recite a computer program product for sending a notification of one or more recommended products to purchase in preparation for a weather event, the computer program product comprising a computer readable storage medium having computer readable program code stored on the computer readable storage medium, wherein the computer readable storage medium is not a transitory signal per se. These claims are interpreted in light of the Specification ([0064]) to be a non-transitory computer readable storage medium.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-11, 13-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-2 and 4-9 are directed to a process, claims 10-11 and 13-15 are directed to a manufacture, and claims 16-17 and 19-20 are directed to a machine. Therefore, claims 1-2, 4-11, 13-17, and 19-20 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”.  
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
determining a location of a user in response to a determination that the user is shopping; 
determining that a weather event is forecasted to affect one or more locations; 
determining that the location of the user is included in the one or more locations which are forecasted to be affected by the weather event;
determining products purchased by other users in preparation for the weather event, the other users being located in the one or more locations and the products being purchased during a predetermined time period prior to the weather event; 
based on the location of the user being included in the one or more locations forecasted to be affected by the weather event and the products purchased by the other users in preparation for the weather event, identifying one or more products that were more popular to purchase by the other users during the predetermined time period than any other product purchased by the other users during the predetermined time period; 
sending a notification to the user that recommends that the user purchase the identified one or more products to prepare for the weather event;
determining that a first portion of the other users is located in the location of the user and a second portion of the other users is located in one or more other locations that are forecasted to be affected by the weather event and that are different from the location of the user, 
wherein the identifying the one or more products includes identifying first one or more products based on the first portion of the other users being located in the location of the user and identifying second one or more products based on the second portion of the other users being located in the one or more other locations, 
wherein the sending the notification includes displaying the first one or more products in a first list and displaying the second one or more products in a second list, and wherein the displaying includes utilizing elements that visually emphasize the first list over the second list
The above limitations recite the concept of making a product recommendation based on a weather forecast.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Specifically, the claims are related to sales activities and behaviors because determining that a user has used an online portal for shopping, determining a weather forecast, and determining purchases made by other users in the location in preparation for a weather event, all for the purpose of recommending that a user purchases a product is a sales activity. This is further illustrated in the Specification, paragraph [0011], describing the invention as being related to purchasing and selling decisions. Independent claims 10 and 16 recite similar limitations as claim 1, and as such, independent claims 10 and 16 fall within the same identified grouping of abstract ideas as claim 1. Accordingly, under Prong One of Step 2A of the 2019 PEG, claims 1, 10, and 16 recite an abstract idea (Step 2A, Prong One: YES).
a computer, an online portal for a shopping website, a computer program product, a computer readable storage medium having computer readable program code stored on the computer readable storage medium, wherein the computer readable storage medium is not a transitory signal per se, a central processing unit, a computer system, a memory, a computer readable storage device, and graphical display elements. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1, 10, and 16 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1, 10, and 16 merely recite a commonplace business method (i.e., making a product recommendation based on a weather forecast) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 1, 10, and 16 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 1, 10, and 16 specifying that the abstract idea of making a product recommendation based on a weather forecast is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because 
                Since claims 1, 10, and 16 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 10, and 16 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 1, 10, and 16, these claims recite additional elements, such as a computer, an online portal for a shopping website, a computer program product, a computer readable storage medium having computer readable program code stored on the computer readable storage medium, wherein the computer readable storage medium is not a transitory signal per se, a central processing unit, a computer system, a memory, a computer readable storage device, and graphical display elements. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claim merely invokes such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claims 1, 10, and 16 are manual processes, e.g., receiving information, analyzing information, sending information, etc.  The courts have Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1, 10, and 16 specifying that the abstract idea of making a product recommendation based on a weather forecast is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 10, and 16 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 10, and 16 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

computer readable program code in the computer, the program code being executed by a processor of the computer to implement the step. Similar to discussion above the with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f). As such, under Step 2A, dependent claims 2, 4-9, 11, 13-15, 17, and 19-20are “directed to” an abstract idea. Similar to the discussion above with respect to claims 1, 10, and 16, dependent claims 2, 4-9, 11, 13-15, 17, and 19-20 analyzed individually and as an ordered combination, invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, and therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2). Accordingly, under the Alice/Mayo test, claims 1-2, 4-11, 13-17, and 19-20 are ineligible.

Allowable Subject Matter
	Claims 1-2, 4-11, 13-17, and 19-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101, set forth in this Office action.

Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art. 

The most relevant prior art made of record includes previously cited Smith et al. (US 20140012941 A1), hereinafter Smith, previously cited Krishnan et al. (US 20170109807 A1), hereinafter Krishnan, previously cited Jain et al. (US 10102559 B1), hereinafter Jain, and newly cited Wang et al. (US 20170206253 A1), hereinafter Wang. 

Although individually the references teach concepts such as presenting weather recommendations based on user purchases in locations prior to the weather event and displaying different content on a page, none of the references teach nor render obvious that the recommendations from users located in specific locations, who made purchases in a time period prior the weather event, may be displayed such that the recommendations based on users within the display recipient’s same location are emphasized as compared to the recommendations based on users in a different location from the display recipient.

Smith discloses a method of sending weather related product recommendations to a user (Smith: [0071]). The method of Smith involves a user client device transmitting user location 

Krishnan teaches a recommendation system based on weather events (Krishnan: [0025]). Krishnan further teaches pre-calculated recommendations can include the most popular products overall, the most popular products for customers from the same city or region, popular products 

Jain teaches a recommendation method (Jain: [abstract]). Jain further teaches displaying item recommendations, with an indication of why the items are recommended, such as because customers who viewed an item ultimately bought the recommended item (Jain: Col. 5, Ln. 49-60 and Figs. 1A-B). Jain further teaches such an interface may be presented when a user views a content page associated with a source item. The user interface may thereby enable the user to rapidly determine a group of diverse complementary items for potential purchase with the source items (Jain: Col. 6, Ln. 6-10). Yet Jain does not explicitly disclose the limitations relating to product recommendation based on weather.

Wang teaches a method of tailoring information to a user, based on geographic locations of other users (Wang: [0034]). Wang further teaches displaying information on an interface to a user such that a first piece of information may be displayed more prominently, such as at the top, as opposed to a second piece of information. However, Wang does not teach all of the limitations regarding recommendations based on a weather event.

	Previously cited NPL Reference U teaches product recommendations based on weather. Recommendations are provided based in part on the weather near a user. Location information is used to determine the weather information. However, U does not teach all of the limitations regarding display of the recommendations in two sections.

In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, claims 1, 10, and 16, taken as a whole, are indicated to be allowable over the cited prior art. The examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art. Claims 2, 4-9, 11, 13-15, 17, and 19-20 depend from claims 1, 10, and 16, respectively, and therefore the dependent claims are also indicated as containing allowable subject matter. 

The examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of the Applicant's claimed invention relying on improper hindsight bias.
It is thereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Response to Arguments
Applicant’s arguments, filed 09/24/2021, have been fully considered.

35 U.S.C. § 101
	Applicant argues the claims are patent eligible over the first prong of Step 2A because the claims “are directed to a weather event being forecasted…and a location of a user being determined…neither of which, on its face, makes any mention of commercial or legal interactions” and the claims “describe the usage of graphical display elements in an online portal to visually emphasize a first list of products, which is directed to visually displaying item(s) on a computer interface, which is different from a commercial or legal interaction.” (Remarks pages 19-20). The examiner disagrees. The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and provides enumerated groupings of abstract ides. Included in the enumerated groupings are Certain Methods of Organizing Human Activity, which includes activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people. Sales activities and behaviors represent one type of commercial or legal interaction. The examiner notes that the claims contain additional elements such as graphical display elements and online portals, and those additional elements have not been included as part of the abstract idea analysis. Additionally, the claims recite an abstract idea, as highlighted in the 101 rejection above. The limitations of claim 1 recite receiving a weather forecast and determining user location information for the ultimate purpose of recommending a user purchases a product, which is a sales activity. This is further illustrated in the Specification, paragraph [0011], describing the invention as being related to purchasing and selling decisions. 

Applicant argues that the claims are eligible over Step 2A, Prong 2 because “an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the user of the judicial exception to a particular technological environment” and the features “integrate the sending of a notification of recommended product(s) in preparation for a weather event into the practical application of visually emphasizing the first list over the second list” and the features of claim 7 integrate the abstract idea into a practical application of “initiating the redistribution of a product to improve availability of the product to customers who are preparing for the weather event” (Remarks pages 20-23). The examiner disagrees. The 2019 PEG sets forth, in Step 2A Prong Two, that a claim that recites a judicial exception is not directed to that judicial exception, if the claim as a whole “integrates the recited judicial exception into a practical application of that exception.” The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole ‘integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.’ In the instant case, the additional elements include a computer, an online portal for a shopping website, a computer program product, a computer readable storage medium having computer readable program code stored on the computer readable storage medium, wherein the computer readable storage medium is not a 
Applicant argues the claims are eligible over Step 2B because the claims “amount to significantly more than well-understood, routine and conventional activities.” (Remarks pages 23-25). The examiner disagrees. . Initially, the examiner notes the examiner has not commented on whether the elements are well-understood, routine and conventional. The additional elements, as discussed in the 101 rejection above, merely represent an abstract idea applied on a generic computer. Further, the examiner notes that in the 101 rejection as well as in the previous office action, the examiner highlighted the specific limitations of the claim that recited the abstract idea. The examiner then assessed every additional element. The claims merely recite a 

Applicant argues that claims 2, 4-11, 13-17, and 19-20 are eligible for the same reasons as those with respect to claim 1. Remarks page 24. The examiner disagrees. Claim 1 is not eligible for the reasons set forth in this response to arguments section, as well as for the reasons set forth in the 101 rejection above. Claims 2, 4-11, 13-17, and 19-20 are ineligible for the same reasons.

Conclusion
Previously cited Wanek et al. (US 20110288917 A1) teaches targeted advertisements based on weather related information. Location information is used to determine weather information. Products likely to be of interest to the user because of the weather are identified. Notification of the products is provided to a user. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625